Stockton, J.*
— There is no evidence that the complainant was compelled to execute the deed of conveyance to defendant, by force or duress, or that it was obtained from him by any fraud, covin or misrepresentation. The allegations of the petition in these particulars, are wholly denied by the answer, and are not sustained by the evidence.
If complainant was an infant at the time of executing the deed, of which fact some doubt may be entertained, upon an examination of the whole testimony, there can be no doubt that he represented himself at the time, to be of full age, and that defendant, from these representations to himself and to others, had good reason to believe him to be of full age. On the day the deed was executed, the complainant sent word to defendant, that he wished to make the deed ; that he was of full age; and could then make as good a deed as he ever could. Under- such circumstances, it is not permitted to complainant to disaffirm his contract, Code, sec. 1489.
But complainant never had any beneficial interest in the land. It is shown, beyond all controversy, that the money *373to purchase it, was furnished by Anson T. Prouty, the father, with directions to have the title taken in the name of the son. It was taken in his name accordingly, and complainant admitted to one of the witnesses, that this was done “ to devil Edgar, or to put him to some trouble, anyhow.” The complainant was but the trustee of Anson T. Prouty, holding the title of the land for his use and benefit. Edgar had purchased the land of the father, and paid him for it. When the time came for the execution of the deed, it was found that the title was in the son, and he was a minor. When this fact became known, the testimony is, that the “ claim-club ” met, and compelled An-son T. Prouty, the father, to give bond and security for the conveyance of the lands by complainant, when he arrived at the age of twenty-one years. The father said to the witness, that in consequence of his having entered the defendant’s land, “ he had to give the bond, or do worse.” If there was any duress, it was in requiring Anson T. Prouty to give this bond. This, however, is not a matter of grievance to the petitioner, and he cannot, in any manner, take advantage of it, to invalidate the conveyance made by him to defendant. ITe was only the depository of the title, holding it for the father. Having made the conveyance, his connection with the matter was at an end. Anson T. Prouty should have sued to set aside the sale and conveyance to defendant, whether for the duress in obtaining the bond, or for the infancy of complainant, at the time of the execution of the deed.
There is nothing on which complainant can base any claim whatever to the land. Holding the title as he did, for the benefit of his father, who had sold the land to defendant, and received the purchase money, we do not see how, even if his infancy was conclusively established, he could have resisted the claim of defendant for the conveyance of the legal title. He would have been required in equity to convey. “ Whatever an infant is bound and compellable to do at law, the same shall bind him, although he does it without suit. Therefore, where an in*374fant re-conveyed lands, which, had been mortgaged to his father, the mortgage money having been paid off, the conveyance was held good.” 4 Greenleaf’s Cruise on Real Property, Title 32, ch. 2, sec. 13. Zouch v. Parsons, 3 Burrows, 1794; 2 Kent’s Commentaries, 234. So, where a father had purchased land in the name of his infant son, for the purpose of defrauding his creditors, and had afterwards sold the land to a purchaser for a valuable consideration, and the infant bad, at the father’s instance, conveyed the legal title to the purchaser, it was held that he could not, after age, avoid his conveyance, because, though the legal title was cast upon him by tbe fraudulent conduct of his father, he had no right to the land against a creditor or purchaser; and therefore, when he conveyed to the purchaser from his father, he merely parted with the naked title, and only did that which a court of equity would have compelled him to do, and which, if disaffirmed, lie would be compelled to do again. Elliot v. Horn, 10 Ala., 348; 1 American Leading Cases, 249.
Decree affirmed.

 Wright, C. J., having been of counsel, took no part in the decision o this cause.